Citation Nr: 1543369	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-18 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a spine disorder, to include of the cervical and lumbar spine.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a left lower extremity disorder, claimed as nerve damage of the left leg.

4.  Entitlement to service connection for a right upper extremity disorder, claimed as residuals of right arm ligament tears.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1983; December 29, 1995 to May 30, 1996; February 8, 2003 to August 19, 2003; and August 22, 2007 to June 24, 2008.  All of the Veteran's dates of active duty and inactive duty have not been confirmed, as the most recent DD Form 214 for her service from August 22, 2007 to June 24, 2008 shows that she had 8 years, 10 months, and 4 days of total prior active service, as well as 16 years, 10 months, and 21 days of total prior inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In August 2011, the Veteran testified from the RO before the undersigned via video conference.  The case was remanded in January 2012 for further development.

In deciding these claims, the Board has reviewed the electronic file (Virtual VA and Veterans Benefits Management System (VBMS)).




FINDINGS OF FACT

1.  A major depressive disorder and dysthymia is related to the Veteran's active service.

2.  A left lower extremity disorder, diagnosed as chronic left ankle sprain with local superficial nerve entrapment, is related to the Veteran's active service.

3.  Degenerative disk disease and/or stenosis of the cervical and lumbar spine is related to the Veteran's active service.
 
4.  A right upper extremity disorder, diagnosed as radiculopathy, was caused by the Veteran's service-connected degenerative disk disease and/or stenosis of the cervical spine.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a major depressive disorder and dysthymia are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a left lower extremity disorder, diagnosed as chronic left ankle sprain with local superficial nerve entrapment, are met.  38 U.S.C.A. §§ 1110, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for degenerative disk disease and/or stenosis of the cervical and lumbar spine are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for radiculopathy of the right upper extremity, as secondary to service-connected degenerative disk disease and/or stenosis of the cervical spine, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The claims file contains partial service treatment records (STRs) from August 1978 to June 2008.  Also associated with the claims folder are VA treatment records.  

With respect to the spine, a July 1981 STR reflects that the Veteran was in a motor vehicle accident where she complained of back and neck pain, with a diagnosis of cervical sprain.  A February 2008 STR reflects that she was diagnosed as having 

lumbar strain.  VA treatment records dated in September 2008, just one month following the Veteran's separation from service, show that she presented with chronic neck and back pain.  It was noted that she performed strenuous activity during her time in Kuwait and gradually developed back and neck pain during service in March 2008.  A September 2008 MRI showed right-sided cervical foraminal stenosis which could contribute to right-sided radiculopathy symptoms, and right L5 mild foraminal stenosis with mild focal contact.  There were facet degenerative changes at L3-L4 and L4-L5, as well as osteophytes in the cervical and lumbar spine.  In an April 2009 VA general medical examination, the examiner diagnosed the Veteran, in part, with low back pain due to impact injury sustained while on active duty.  On VA joints examination in June 2009, the Veteran was diagnosed as having degenerative disk disease of the cervical spine and right C4 radiculopathy, partially resolved.  

With respect to psychiatric disorder, a March 1995 STR reflects that the Veteran was treated for and diagnosed with depression and was taking Prozac.  At that time, it was noted that she had been taking Prozac for depression for the past year and a half, so since approximately October 1993.  A December 2005 VA treatment record shows a diagnosis of major depression in remission.  Thereafter, a January 2007 STR reflects that the Veteran was taking Prozac for nine months.  VA treatment records dated during a period of active duty (i.e., on September 14, 2007, and on June 2, 2008) show that she was diagnosed as having major depression, recurrent.  On VA examination in April 2009, the Veteran was diagnosed as having anxiety and depression related to her military service.  On VA psychiatric examination in May 2009, she was diagnosed as having major depressive disorder, recurrent, and dysthymia.

With respect to the left lower extremity, a VA treatment record dated in October 2005 notes that the Veteran had been experiencing left leg pain for approximately three to four years.  This was precipitated by running.  Pertinent diagnoses upon follow-up included shin splints and bursitis.  There was also a notation in April 2007 of local superficial nerve entrapment caused by ankle effusion.  On VA joints examination in June 2009, the Veteran was diagnosed as having chronic left ankle sprain.  

Preliminarily, the Board recognizes none of the VA examinations of record are adequate.  The partial STRs were added to the claims file in July 2009 after the VA examiners conducted their examinations in April, May, and June 2009.  Therefore, the opinions provided were rendered without full review of the record.  Also, the April 2009 VA examiner did not provide a rationale for the favorable nexus opinions.  However, resolving doubt in the Veteran's favor, the Board finds that service connection is warranted for a major depressive disorder and dysthymia; a left lower extremity disorder, diagnosed as chronic left ankle sprain with local superficial nerve entrapment; and degenerative disk disease and/or stenosis of the cervical and lumbar spine.  The Veteran is competent to describe the symptoms she experienced during service, and the  Board finds her to be credible.  In addition, she was treated for psychiatric, spinal, and left lower extremity symptoms during and/or shortly after her separation from service.  Degenerative changes were shown in both her cervical and lumbar spine within one year of her separation from service.  And the April 2009 VA examiner linked her low back and psychiatric disorders to her active service.  In addition, as the September 2008 MRI showed right-sided cervical foraminal stenosis which could contribute to right-sided radiculopathy symptoms, the Board finds that service connection is also warranted for the Veteran's right upper extremity disorder diagnosed as radiculopathy.  See 38 C.F.R. § 3.310.

In sum, having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claims will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2014); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, 

where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).


ORDER

Entitlement to service connection for a major depressive disorder and dysthymia is granted.

Entitlement to service connection for a left lower extremity disorder, diagnosed as chronic left ankle sprain with local superficial nerve entrapment, is granted.

Entitlement to service connection for degenerative disk disease and/or stenosis of the cervical and lumbar spine.  

Entitlement to service connection for radiculopathy of the right upper extremity, as secondary to service-connected degenerative disk disease and/or stenosis of the cervical spine, is granted.
 


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


